Citation Nr: 0430890	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  99-11 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1964 to March 
1969.  He died in January 1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  According to the Certificate of Death, the veteran died 
in January 1990; his death was due to asphyxia due to hanging 
and there were no other significant conditions contributing 
to death.

2.  There is credible evidence corroborating a stressor upon 
which a diagnosis of PTSD is based.

3.  PTSD was due to active service.  

4.  The veteran's suicide resulted from mental unsoundness; 
the veteran's death by suicide may not be dissociated from 
his PTSD


CONCLUSION OF LAW

A disability incurred in service contributed substantially to 
the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.302, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA). 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA." 66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

In this case, the appellant's claim is being granted.  Since 
her claim is being granted, any deficiency with regard to 
VCAA is harmless and nonprejudicial.


Background

During service, the veteran served in Vietnam.  The veteran 
reported in correspondence of record that he was exposed to 
stressors during his Vietnam service.  In pertinent part, the 
veteran related that while he was stationed at Lai Khe, his 
unit was exposed to rocket attacks.  In an October 1985 
letter, the U.S. Army & Joint Services Environmental Support 
Group (ESG) confirmed that Lai Khe was the moist frequently 
targeted base camp receiving attacks during the time when the 
veteran was stationed at that location.  The record reflects 
that the veteran was diagnosed as having PTSD during his 
lifetime.  The diagnosis was based in part on the verified 
stressor.  

According to the Certificate of Death, the veteran died in 
January 1990; his death was due to asphyxia due to hanging 
and there were no other significant conditions contributing 
to death.

The appellant maintains that the veteran committed suicide 
due to his PTSD.


Analysis

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98. If, however, VA determines either 
that the veteran did not engage in combat with the enemy or 
that he did engage in combat, but that the alleged stressor 
is not combat related, then his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborate his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

The veteran did not have combat service.  Thus, in the 
absence of combat service, an alleged stressor must be 
corroborated by credible supporting evidence.  In this case, 
ESG confirmed the stressor.  Thus, there is credible evidence 
corroborating a stressor upon which a diagnosis of PTSD is 
based.

Therefore, the veteran has a confirmed stressor due to 
service.  He was diagnosed as having PTSD due to this 
stressor.  PTSD was due to events during service.  

In adjudicating the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board must consider whether the disability that cause the 
veteran's death, that is, asphyxia due to hanging, may be 
service-connected.  Under the laws administered by VA, 
service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service-connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self-destruction.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.302; see also Sheets v. Derwinski, 2 Vet. App. 
512 (1992).  In the absence of a determination of an unsound 
mind, a veteran's death by suicide would be considered the 
result of his own willful misconduct, and service connection 
for the cause of death would be precluded.  See 38 C.F.R. §§ 
3.301(a), 3.302(a).

In this case, the evidence shows that in the years prior to 
his death, the veteran was mentally unsound due to PTSD.  In 
this case, there is no affirmative evidence showing 
circumstances that could lead the veteran to self-destruction 
other than his being mentally unsound.  The evidence does not 
show any reasonably adequate motive for suicide; thus, his 
suicide is considered to have resulted from mental 
unsoundness and the act itself is considered to be evidence 
of mental unsoundness.  The Board finds that the veteran's 
death by suicide may not be dissociated from his PTSD.  
Accordingly, PTSD caused or contributed substantially or 
materially to death.  

In light of the foregoing, entitlement to service connection 
for the cause of the veteran's death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



